United States District Court
District of Columbia

NATIONAL ASSOCIAIION FOR THE
ADVLNCEMENT OF MULTIJURISDICTION
PRACTICE, JOSE JEHUDA GARCIA,
MARINNA L. CALLAWAY and HERBERT
HOWARD DETRICK, II,

Plaintiffs,

Civil Action No.
13-O1963-NMG

VS.

RICHARD W. RQBERTS, EMMET G.
SULLIVLN, COLLEN KOLLAR-KOTELLY,
ELLEN S. HUVELLE, REGGIE B.
WALTON, JOHN D. BATES, RICHARD
J. LEON, ROSEMRRY M. COLLYER,
BERYL A. HOWELL, ROBERT L.
WILKINS, JAMES E. BOASBERG, AMY
BERMAN JACKSON, RUDOLPH
CONTRERAS, KETANJI BROWN JACKSON
and ERIC H. HOLDER, JR.,

Defendants.

S€é`r\f`/`.r\/\f\d\.r\.r\.r`r`.r\r\d\§\-d¢~¢`.¢ééi

MEMDRANDUM & ORDER
GoR'roN , J.
This case involves allegations that a local rule of a

district court (i.e., Local Rule 83.8(a)(2) of the United States

District Court for the District of Columbia (“D.D.C.”))
unlawfully restricts the admission and membership of certain

attorneys based upon their status as active members in good

standing of the Bar of the states in which they maintain their

principal law offices.

After the Court ruled largely in defendants’ favor,
plaintiffs filed motions to recover their attorney’s fees. For
the reasons that follow, those motions will be denied.

I. Background

The facts of this case have been described at length in a
previous Memorandum & Order (“M&O”) issued by this Court (Docket
No. 46). The following are the salient facts for the purpose of
this M&O.

Plaintiff National Association for the Advancement of
Multijurisdiction Practice (“NAAMJP”) is a public benefit
corporation that advocates for the reciprocal admission of all
lawyers to all jurisdictions. The other individual plaintiffs
are attorneys who have been precluded from admission to the
D.D.C. Bar by the challenged local rule.

In December, 20l3, plaintiffs initiated this action against
the active judges of the United States District Court for the
District of Columbia and the United States Attorney General by
filing a complaint. At the time, D.D.C. Local Rule 83.8(a)(2)

provided that:

Admission to and continuing membership in the Bar of
this Court are limited to attorneys who are . . . active
members in good standing of the highest court of any
state in which the attorney maintains his/her principal
law office and is a member in good standing of a United
States District Court that provides for reciprocal
admission to members of the Bar of this Court.

Plaintiffs alleged in their complaint that the “principal law
office” and reciprocity requirements in the then-existing
version of the rule violated federal statutory and
constitutional law.
In June, 2014, defendant-judges approved an amended version
of D.D.C. Local Rule 83.8(a)(2) which provided that:
Admission to and continuing membership in the Bar of
this Court are limited to . . . attorneys who are active
members in good standing of the Bar of any state in which
they maintain their principal law office
Plaintiffs responded to the removal of the reciprocity
requirement by amending their complaint to reflect the change in
the rule.
In December, 20l5, this Court granted defendants' motion to
dismiss the amended complaint, denied plaintiffs' motion for

summary judgment and, accordingly, dismissed the case.

Plaintiffs filed the pending motions for attorney’s fees shortly

thereafter.

II. Plaintiffs' motions for attornez’s fees

Plaintiffs seek $26,770 in attorney’s fees and costs
pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412(d)(l)(A), for their purportedly successful challenge of

the reciprocity requirement in the pre-amendment version of

D.D.C. Local Rule 83.8(a)(2).

A. Lega1 standard
Under the fee-shifting provision of the EAJA, unless
another statute specifically provides otherwise,

a court shall award to a prevailing party other than the
United States fees and other expenses . . . incurred by
that party in any civil action (other than cases sounding
in tort) . . . brought by or against the United States
in any court having jurisdiction of that action, unless
the court finds that the position of the United States

was substantially justified or that special
circumstances make an award unjust.

28 U.S.C. § 24l2(d)(l)(A).
A “prevailing party” is a party who
obtains a material alteration of the legal relationship

of the parties through a judgment on the merits or a
settlement agreement enforced through a consent decree.

In re Long-Distance Tel. Serv. Fed. Excise Tax Refund Litig.,
751 F.3d 629, 634 (D.C. Cir. 20l4)(internal quotation marks
omitted). A claimant who does not obtain a judgment in its
favor or a settlement is not a prevailing party. §§§ i§;

B. App1ication

Plaintiffs assert that they are entitled under
§ 2412(d)(1)(A)to the attorney’s fees and costs that they
incurred during their successful challenge of the reciprocity
requirement that defendant-judges removed from D.D.C. Local Rule
83.8(a)(2) in June, 2014.

As a threshold matter, plaintiffs contend that they are the

prevailing parties with respect to that challenge because

l) their initial complaint sought a court order to require
defendants to abrogate the reciprocity condition of their rule
and 2) they procured a court order providing the “identical
relief [that] they requested in the Complaint as a direct
result”.

Defendants respond that plaintiffs did not prevail on the
reciprocity claims because they did not

obtain any judicially ordered relief that substantively
change[d] the legal status of the parties

with respect to those claims. Defendants characterize their
decision to amend the local rule and eliminate the reciprocity
requirement as “entirely” voluntary and not compelled by a
judicial order.

Plaintiffs present no evidence that defendants amended the
local rule as a result of a “judgment on the merits or a

settlement agreement enforced through a consent decree.” See §§

re Long-Distance Tel. Serv., 751 F.3d at 634. The parties did
not enter into a settlement agreement and the Court did not, at
any point, enter a judgment on the merits of plaintiffs'
reciprocity claims.
The only judicial order that addresses the amendment of the

local rule is the Minute Order entered on March 20, 2014 which
states that:

Upon consideration of the [] Consent Motion to Stay, and
the entire record in this case, it hereby is ORDERED

_.5_

that this case is STAYED until the defendants vote on
the proposal of the District Court[']s Rules Committee
to drop the reciprocity requirement from this Court[']s
Local Rules . . . It is further ORDERED that, within ten
calendar days after such vote, if the plaintiff has not
voluntarily dismissed the case, the parties shall file
a joint motion to govern future proceedings

As defendants correctly note, the Minute Order did not enjoin,

require or compel them to remove the reciprocity requirement

from the local rule. Plaintiffs did not procure any relief on
their reciprocity claims as a result of a judicial order.
Accordingly, the Court finds that plaintiffs are not
prevailing parties within the meaning of § 24l2(d)(l)(A) and
thus are not entitled to attorney’s fees or costs under the
statute. The Court need not address their remaining arguments
because its finding is dispositive on the merits. Plaintiffs'

motions for attorney’s fees and costs will be denied.

ORDER

For the foregoing reasons, plaintiffs' motions for
attorney’s fees (Docket Nos. 47 and 49) are DENIED.

f
Nathaniel M. Gort§n

United States District Judge

Dated April 7 , 2016